The Court.
— This is an application under section
652 of the Code of Civil Procedure, made on the ground that the judge below refuses to settle a bill of exceptions in the case. The code provides that such an application as this shall be made in the mode and manner and under such regulations as that court (Supreme Court) shall prescribe.
This court has not yet made' any regulations on the subject, and the proper practice in such cases is unsettled.
In opposition to the application, it is contended that the petition should set forth the exceptions taken and the evidence in support thereof. We think this the proper practice, and as the petition in this case does not show any of these facts, it should be denied.
We are also of opinion that notice of the application should be given to the judge.
Motion denied without prejudice.